United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2711
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the Northern
                                      * District of Iowa.
Rogelio Perez Sanchez,                *
                                      * [UNPUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                             Submitted: March 9, 2004
                                Filed: March 12, 2004
                                 ___________

Before MURPHY, HEANEY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Appellant Rogelio Perez Sanchez pled guilty to one count of conspiracy to
distribute 500 grams or more of a mixture of substance containing a detectable
amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
and 846. The district court1 found that appellant was responsible for more than
30,000 kilograms of marijuana equivalent and set the base offense level at 38
pursuant to U.S.S.G. § 2D1.1(a)(3) (2002). His offense level was reduced three levels


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
for acceptance of responsibility, U.S.S.G. § 3E1.1, but then enhanced two levels for
playing a supervisory role in the drug conspiracy, U.S.S.G. § 3B1.1(c). This led to
a final offense level of 37, with a sentencing range of 235 to 293 months
imprisonment. The district court sentenced Perez Sanchez to 293 months
imprisonment. On appeal Perez Sanchez contests the two point supervisory role
enhancement.

      A sentencing court may enhance a defendant's offense level by two levels if he
was "an organizer, leader, manager or supervisor" in a criminal act. U.S.S.G. §
3B1.1(c). The government has the burden of proving by a preponderance of the
evidence that the enhancement is warranted. United States v. Pitts, 173 F.3d 677, 681
(8th Cir. 1999). We review a district court's application of the sentencing guidelines
de novo and its underlying factual findings for clear error. United States v. Frank,
354 F.3d 910, 925 (8th Cir. 2004).

      The government presented ample evidence to establish that Perez Sanchez
played a supervisory role in the conspiracy. A coconspirator, Seth Harker, testified
that Perez Sanchez had him wire funds, pick up money, and weigh and package
methamphetamine. Perez Sanchez also directed Harker not to sell drugs to specific
people, and he kept track of who Harker's customers were. Harker testified that he
was "just one of the workers basically out of all the people [defendant] had selling
drugs." The district court found Harker's testimony credible. Another witness, Aaron
Bensen, testified that Perez Sanchez had sent him drugs via courier.

      Perez Sanchez argues that he did not exercise any control over Harker because
Harker described their relationship as a friendship and partnership. Even if Perez
Sanchez did not control Harker, "we do not require proof of control, so long as the
criminal activity involves more than one participant and the defendant played a
coordinating or organizing role." United States v. Brown, 315 F.3d 929, 932 (8th Cir.
2003). The district court had the opportunity to hear the testimony, and the evidence

                                         -2-
supported its finding of fact that Perez Sanchez played a coordinating or organizing
role in the drug conspiracy. Accordingly, the judgment of the district court is
affirmed.
                       ______________________________




                                        -3-